Exhibit 10.1

Portions of this exhibit indicated by “******” have been omitted pursuant to a
request for confidential treatment under Rule 24b-2 of the Securities Exchange
Act of 1934, as amended, and the omitted material has been separately filed with
the Securities and Exchange Commission.

Restated and Amended

Feedstock Agreement No. 2

Mount Storm Coal Supply, LLC

Purchase Order No. 73

Date: As of July 1, 2005

Amended and Restated as of June 1, 2006

 

 

PLEASE RETURN ACKNOWLEDGEMENT COPY PROMPTLY

TO THE ISSUING OFFICE

    OUR PURCHASE ORDER NUMBER MUST BE SHOWN ON ALL INVOICES AND SHIPPING PAPERS
  

SELLER

    

BUYER

T   

Alliance Coal, LLC

 

F

  

Mount Storm Coal Supply, LLC

O   

1717 South Boulder Ave.

 

R

  

Invoice To:

  

Tulsa, OK 74119

 

O

  

Mount Storm Coal Supply, LLC

  

Attn: Brad Shellenberger

 

M

  

5160 Parkstone Drive, Suite 260

  

Phone: (918) 295-7619

    

Chantilly, VA 20151-3813

  

Fax: (918) 295-7360

    

Attn: Accounts Payable

       

Phone: (703) 263-0200

       

Fax: (703) 378-3047

TERMS AND CONDITIONS

 

Term:    July 1, 2005 through December 31, 2007 Quantity:    Up to 225,000 tons
per month as mutually agreed by the parties Price:    The price (“Price”) for
coal supplied during each calendar quarter under this Agreement F.O.B. truck
delivered to Buyer’s customer (DVP) Mount Storm Power Station “P” conveyor
discharge shall be established by mutual agreement between Buyer and Seller.
Approximate Rate/Shipment:    Delivery of tons as mutually agreed Point of
Delivery:    DVP Mount Storm Power Station “P” conveyor discharge
Transportation:    Provided by Seller, cost included in Price Terms of Payment:
   Coal receipts for each calendar week, Monday 12:00AM through Sunday 11:59PM,
will be paid within 7 days after Buyer’s receipt of Seller’s invoice by
facsimile. As security for the Buyer’s payment obligations hereunder, Buyer,
within 15 days following the date hereof, shall cause to be issued in favor of
each of Seller and Mettiki Coal, LLC, Seller’s subsidiary, an irrevocable letter
of credit in the form referred to in the Security Terms and Conditions attached
hereto. Date Deliveries Commence:    January 1, 2007 Other Provisions:   
Weights by Mettiki Coal, LLC – Sellers Account    Sampling by Mettiki Coal, LLC
– Sellers Account    Analysis – Seller to provide all analytical testing
(Sellers Account), and DVP will provided reporting and administrative services
for Mount Storm Coal Supply, LLC. QUALITY SPECIFICATIONS:    (monthly weighted
average – As Received Basis) Moisture – Max    ******% Ash – (lbs/mmBtu)    max
****** SO2 (lbs/mmBtu):    max ****** BTU/Lb – Min    ****** Volatile – Min   
****** Ash Fusion Temp. (hemis):    min ****** Grind:    min ****** Size:   

Top Size (Round Screen) ****** max

  

Fines (28-mesh x 0-mesh) ****** max

  

See attached terms and conditions for quality adjustment parameters.

THIS ORDER FOR GOODS AND/OR SERVICES SPECIFIED ABOVE IS SUBJECT TO THE TERMS AND
CONDITIONS ATTACHED HERETO. I HEREBY ACCEPT THIS ORDER, AS COPIED HEREON, IN
ACCORDANCE WITH THE TERMS AND CONDITONS SPECIFIED HEREON AND EXPECT TO SHIP AS
INDICATED BELOW:



--------------------------------------------------------------------------------

SELLER:   BUYER: Alliance Coal, LLC   Mount Storm Coal Supply, LLC By:  

/s/ Gary J. Rathburn

  By:  

/s/ Kirby B. Martin, Jr.

Name:   Gary J. Rathburn   Name:   Kirby B. Martin, Jr. Title:   Senior Vice
President - Marketing   Title:   Senior Vice President, Sales & Marketing Date:
  7-10-06   Date:   6-29-06     Phone:   (304) 414-0420     Fax:   (304)
414-0430

BY SHIPPING THE ABOVE GOODS OR BY ACKNOWLEDGING RECEIPT OF THIS ORDER HEREAFTER
CALLED “ORDER” YOU ACCEPT THE TERMS & CONDITIONS SET FORTH ON THE FACE AND AS
ATTACHED HERETO, AND ANY DIFFERENT OR ADDITIONAL TERMS IN YOUR ACCEPTANCE OF THE
OFFER ARE HEREBY OBJECTED TO AND SHALL NOT BE BINDING UPON BUYER HEREAFTER.

 

2



--------------------------------------------------------------------------------

STANDARD TERMS & CONDITIONS

 

(1) ACCEPTANCE. This order (“Order”) constitutes a binding contract upon the
terms and conditions herein contained when accepted by Seller, either by
acknowledgment or by commencement of shipments. If any of Seller’s prior
proposals, quotations, or writing are in conflict with the terms of this Order,
the terms hereof shall govern. Buyer recognizes that Seller may, for operating
convenience, utilize its own form of acknowledgement or confirmation of sale in
accepting this Order, and in such case, any provisions, terms or conditions is
such form of acceptance which modify, conflict with, contradict or add to any
provision, term or condition of this Order shall be deemed to be waived (unless
expressly accepted in writing by Buyer), it being agreed that the provisions,
terms and conditions of this Order constitute the entire contract between the
parties. No alterations, modifications, or deletions of any terms or provisions
of this Order made by Seller will be binding upon Buyer, unless expressly
accepted in writing by Buyer.

 

(2) PRICE AND PAYMENT. Payment of the base price will be made in accordance with
the terms set forth in the Order.

 

(3) GENERAL INDEMNITY. Seller agrees to indemnify and save harmless Buyer, its
officers, directors, employees and representatives from any responsibility and
liability for any and all claims, demands, losses, legal actions for personal
injuries, and property damage (excluding inside and outside attorney’s fees)
(i) due to any failure of Seller to comply with laws, regulations or ordinances,
or (ii) due to the acts or omissions of Seller in the performance of this Order.
Buyer agrees to indemnify and save harmless Seller, its officers, directors,
employees and representatives from any responsibility and liability for any and
all claims, demands, losses, legal actions for personal injuries, and property
damage (excluding inside and out side attorney’s fees) (i) due to any failure of
Buyer to comply with laws, regulations or ordinances, or (ii) due to the acts or
omissions of Buyer in the performance of this Order. Notwithstanding the
foregoing, the sole remedy for Buyer’s failure to buy or Seller’s failure to
sell coal hereunder shall be as provided in Section (6) hereof.

 

(4) CONFIDENTIAL DATA. Seller agrees to treat as strictly secret and
confidential all specification, drawings, blueprints, nomenclature, samples and
models and other information supplied by Buyer and further agrees not to
disclose any information relating to this Order to any person or entity other
than the Buyer. The parties acknowledge and agree that nothing contained herein
shall prohibit either party hereto or their respective parent entities from
making any public disclosures regarding this Order if such disclosure is
required by applicable securities laws or any listing agreement with any
national securities exchange or quotation system.

 

(5) FORCE MAJEURE.

 

  (a) Seller shall not be liable for any delay, reduction, or suspension of
shipments resulting from any event of force majeure, and Buyer shall not be
liable for failure, refusal, or inability to perform its obligations under this
Agreement resulting from any event of force majeure, provided that Buyer or
Seller, as the case may be, (1) promptly notifies the other party of such event
and its cause and confirms such in writing within 15 calendar days of its
occurrence, (2) promptly supplies such information about the event and its cause
that may be reasonably requested by the other party, and (3) exercises due
diligence to remove the cause of the event or to lessen its effect. Seller shall
also notify its truck transportation subcontractor(s), if any, of any event of
force majeure. Notwithstanding the foregoing, the settlement of labor disputes
shall be entirely at the discretion of the affected party.

 

  (b) Events of force majeure shall be events beyond the control and without the
fault or negligence of the party claiming such event, including but not limited
to floods, fire, accidents, extreme geological conditions at Seller’s Mine,
strikes or other labor disputes, frozen coal, major restrictions on use or
breakdown of equipment (including equipment utilized for unloading coal supplied
pursuant to this Order at DVP’s Mount Storm Station (the “Station”), a reduction
or interruption of generation of electricity at the Station resulting from a
total or partial forced outage of a coal-fired unit at the Station, governmental
regulations or restrictions, unexpected loss of electric load, or any cause,
whether of the same or a different nature, existing or future, foreseen or
unforeseen.

 

  (c) In no event shall this force majeure provision be construed to relieve
either party of any obligations hereunder solely because of increased costs or
other adverse economic consequences that may be incurred through the performance
of such obligations of the parties.

 

(6) REMEDIES. Except for reasons of Force Majeure, if Buyer fails to take
delivery of all or a portion of the quantity of coal as required under this
Order, Buyer shall pay Seller an amount for each ton of coal not received times
the positive difference, if any, between: (i) the price Seller would have
received for the coal under this Agreement, and (ii) the price at which Seller
is, or would be, able to sell comparable quantities of coal using reasonable
efforts, provided such price is a commercially reasonable price, which may
include additional charges such as handling, loading or additional
transportation cost Seller must absorb as the result of selling the coal to any
other party Seller may choose. Except for reasons of Force Majeure, if Seller
fails to make delivery of all or a portion of the quantity of coal as required
under this Order, Seller shall pay Buyer an amount for each ton of coal not
received times the positive difference, if any, between: (i) the price at which
Buyer is, or would be, able to purchase comparable quantities of coal using
reasonable efforts, provided such price is a commercially reasonable price, and
which may include additional charges such as handling, unloading or
transportation from any other party Buyer may choose, and (ii) the price Buyer
would have paid for the coal under this Order.

 

(7) EQUAL OPPORTUNITY EMPLOYER. Buyer and Seller, and each of them, is an equal
opportunity employer. Seller agrees not to discriminate against employees or
applicants for employment because of race, color, religion, sex or national
origin and also to abide by and comply with the provisions of Presidential
Executive Order No. 11246, which is incorporated herein by reference to the same
extent as though set forth herein in full.

 

(8) GOVERNING LAW. The contract resulting from the delivery and acceptance of
this Order shall be interpreted under and shall be governed by the laws of the
State of West Virginia, excluding any conflicts of law, rule or principal that
might refer the interpretation or enforcement of this Order to the laws of
another jurisdiction.

 

3



--------------------------------------------------------------------------------

ADDITIONAL TERMS & CONDITIONS

 

•   QUALITY VARIATION PRICE ADJUSTMENTS

The Price for coal shall be adjusted for variation in heating value, ash, and/or
sulfur content as set forth below. Such adjustments shall be cumulative. All
quality adjustments will be determined by Buyer for each calendar month’s
receipts and a notice thereof shall be provided by Buyer to Seller within 15
calendar days following the month in which the coal was received. Payments, if
applicable by either party, will follow within 15 calendar days following the
notice to Seller.

 

  (a) BTU Adjustment.

(1) For coal received that contains, on a monthly weighted average basis, a
heating value of greater than or equal to ****** Btu/pound, the Price will be
adjusted as follows:

 

BTU Quality Adjustment per ton =  
( ( Actual as Received BTU/lb X (****** - $****** ) )   - (****** - $******)  
                                             ****** BTU/lb  

(2) For coal received that contains, on a monthly weighted average basis, a
heating value less than ****** Btu/pound, the Price adjustment shall be
determined in accordance with the method set out in Subparagraph (1) above and
the Price shall be further reduced by ****** x (Price-$******).

(b) Ash Adjustment. For coal received that contains, on a monthly weighted
average basis, an ash content of greater than ****** lb. Ash/mmBtu, the Price
shall be adjusted as set forth below. To calculate the monthly weighted average
ash content in terms of lb. ash/mmBtu, the following formula shall be used. The
product of the As-Received monthly weighted average ash percentage (expressed to
two significant digits) and 10,000 shall be divided by the As-Received monthly
weighted average heating value (expressed to the nearest whole integer) to
determine the ash content. The ash content shall be expressed to two significant
digits with 1) the third decimal rounded up when it has a value equal to or
greater than five, or 2) the third decimal rounded to zero when it has a value
less than five.

(1) For coal received that contains, on a monthly weighted average basis, an ash
content of greater than ****** lb. Ash/mmBtu, and a heating value less than
****** Btu/pound, the Price shall be reduced by ****** x (Price- $******).

(2) For coal received that contains, on a monthly weighted average basis, an ash
content of greater than ****** lb. Ash/mmBtu and a heating value equal to or
greater than ****** Btu/pound, the Price shall be reduced by the indicated
percentage of the Price as specified below.

 

Lb. Ash/mmBtu

           

% Reduction of

(Price - $******)

****** or less

      ******

****** - ******

      ******

****** - ******

      ******

****** - ******

      ******

****** - ******

      ******

****** or greater

      ******

(c) Sulfur Adjustment.

(1) For coal received under this Order that contains, on a monthly weighted
average basis, greater than ****** lb. SO2/mmBtu, the Price shall be reduced by
$****** per ton for each ****** lb. SO2/mmBtu by which the monthly weighted
average exceeds ****** lb. SO2/mmBtu. To calculate the monthly weighted average
sulfur content in terms of lb. SO2/mmBtu, the following formula shall be used.
The product of the As-Received monthly weighted average sulfur percentage
(expressed to two significant digits) and 20,000 shall be divided by the
As-Received monthly weighted average heating value (expressed to the nearest
whole integer) to determine the sulfur content. The sulfur content shall be
expressed to two significant digits with 1) the third decimal rounded up when it
has a value equal to or greater than five, or 2) the third decimal rounded to
zero when it has a value less than five.

(2) For coal ordered and received under this Order that contains, on a single
Shipment analysis basis from no less than 5,000 tons, greater than ****** lb.
SO2/mmBtu, the Price adjustment shall be determined in accordance with the
method set out in Subparagraph (1) above, if applicable, and the Price for the
coal Shipment represented by that sample shall be further reduced by $****** per
ton.

(3) For coal ordered and received under this Order that contains, on a monthly
weighted average less than ****** lb. SO2/mmBtu, the Price shall be reduced by
$****** per ton.

(d) The above quality adjustments are intended to be adjustments to reflect the
increase or decrease in the value of coal supplied to Buyer according to the
heating value, ash, and sulfur content of that coal. They are not intended to
be, nor shall they be construed to be, either liquidated damages or penalties.
Application of these adjustments shall not be construed to allow a range of
specifications different from those specified on the face of the this Purchase
Order and Contract and shall not prevent Buyer from exercising any other rights
or remedies as provided herein if Seller delivers coal that does not meet the
heating value, ash, or sulfur specifications set forth on the face of the this
Purchase Order and Contract.

 

4



--------------------------------------------------------------------------------

• ANALYSIS

Unless Mount Strom Supply otherwise specifies in writing to Seller, DVP shall
act as Mount Storm Supply’s consultant in regards providing reporting and
administrative services relating to any coal purchased by Mount Storm Supply
under this Order.

 

• SUSPENSION OF SHIPMENTS

Shipments of coal under this Order may be suspended if coal received hereunder
fails to comply with the following specifications based on the As-Received
analyses:

 

    

Three

Consecutive

Months(1)

 

Monthly(2)

 

2 Analyses Per

30 Consecutive

Day Period(3)

 

Each

Analysis (4)

Vol. Matter %

 

—  

 

******-******

 

—  

 

—  

Moisture %

 

—  

 

****** (max.)

 

—  

 

—  

Ash

 

****** (max.)

   

****** (max.)

 

—  

(lbs./mmBtu)

       

SO2

 

—  

 

******–******

 

—  

 

—  

(lbs./mmBtu)

       

Grind (HGI)

 

****** (min.)

 

—  

 

—  

 

—  

Ash Fusion °F

 

—  

 

—  

 

—  

 

****** (min.)

(Hemis.)

       

Heating

       

Value (Btu/lb.)

 

****** (min.)

 

****** (min.)

 

****** (min.)

 

—  

Size

 

—  

 

—  

 

—  

 

******%

       

fines(max.) (5)

       

(no debris,etc.)

--------------------------------------------------------------------------------

NOTES

 

(1) The weighted average (weighted by the tons delivered for each month) of the
monthly prorated analyses of coal shipped during any three consecutive Calendar
Months shall not deviate from any of the limits in this column.

(2) The monthly prorated analysis of coal shipped during any Calendar Month
shall not deviate from any of the limits in this column.

(3) No two Proximate Analyses of coal shipped during any 30 consecutive day
period shall deviate from any of the limits in this column.

(4) No one Proximate Analysis or size analysis of coal shipped during any time
period shall deviate from any of the limits in this column.

If Seller ships coal that fails to comply with one or more of the specifications
set forth above, Buyer may provide Seller notice of such noncompliance and
request that Seller provide Buyer assurances that future shipments will comply
with such specifications.

 

(5) Fines=28 mesh x 0 size fraction

 

• THIRD PARTY SERVICES

Buyer and its affiliate, PC West Virginia Synthetic Fuel #2, LLC (“Pace”), have
entered into various transactions with DVP whereby Pace shall produce synthetic
fuel that qualifies for Section 29 tax credits that is derived from coal
(“Synfuel”) at Pace’s synthetic fuel facility (the “Synfuel Facility”), which
Synfuel Facility shall be operated and maintained by PACE adjacent to or near
DVP’s Mount Storm Station (“Station”)

When made available by Seller, Buyer shall utilize coal for use as feedstock for
the Synfuel Facility under this Order ******. Buyer shall provide to Seller a
daily tabulation of the total volume of synfuel produced by the Synfuel
Facility, and the coal tonnage supplied by Seller that day which was were
utilized for the production of Synfuel.

Seller has constructed a truck unloading facility adjacent to DVP’s Station
(“Facility”). If Seller, in its sole discretion, determines it can provide Buyer
with use of the Facility to receive coal(s) from sources other than from
Seller’s Mine (“Third Party Sources”), and such use will not impact Seller’s
utilization of the Facility or Buyer’s and Seller’s obligations under this
Order, Buyer and Seller shall then mutually agree to acceptable procedures for
the throughput of third party coal through the Facility. Unless otherwise agreed
by the parties in writing, any coal delivered to the Facility from Third Party
Sources will be ratably delivered during Seller’s normal scheduled operating
hours of the Facility. If requested by Buyer, Seller shall exert reasonable
efforts to extend the normal scheduled operating hours of the Facility to
accommodate the delivery of coal from Third Party Sources. Seller shall have the
right to suspend or reject deliveries of coal from Third Party Sources if they
are not in compliance with the legal load limits as then currently enforced in
the State of West Virginia including any permitted variances and tolerances,
and/or if the equipment is not compatible with design and safe operation of the
Facility as existing or modified to accommodate the deliver of such coal from
Third Party Sources. Buyer will cause DVP to provide to Seller a daily
tabulation of the certified weights for each truck load of coal delivered to the
Facility from Third Party Sources.

 

5



--------------------------------------------------------------------------------

• TERMINATION

Either party shall have the right to terminate this Order on seven (7) days
prior written notice to each other in the event the tax credits under Section 29
of the Internal Revenue Code arising from the production and sale of synthetic
fuel derived from the coal are no longer available or are materially reduced.
Seller shall not be subjected to any price adjustments for prior or future coal
receipts if Section 29 tax credits are altered and affect past or future sales
of synthetic fuel which were derived from the Seller’s coal receipts.

 

• WARRANTY

SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF THE COAL SUPPLIED HEREUNDER, OR AS TO THE
RESULT FROM USE THEREOF.

 

6



--------------------------------------------------------------------------------

SECURITY TERMS AND CONDITIONS

 

1. Buyer shall cause a letter of credit in the form attached as Exhibit 1 to
that certain Feedstock Agreement No. 1, dated as of July 1, 2005, between Buyer
and Mettiki Coal, LLC, a subsidiary of Seller (“Mettiki Coal”), a copy of which
is attached hereto, to be issued and maintained in effect to support Buyer’s
obligations to make payments due for coal delivered under Feedstock Agreement
No. 1, dated as of July 1, 2005, between Buyer and Mettiki Coal, Feedstock
Agreement No. 2, dated as of July 1, 2005, or any other definitive Coal Supply
Agreement that Buyer, Seller and/or Mettiki Coal, may enter into and that refers
to or incorporates these terms and conditions or substantially similar
provisions (collectively, the “Definitive Coal Supply Agreements”).

 

2. Seller may draw on the letter of credit for payment of amounts that remain
unpaid by Buyer for two (2) business days after Seller has notified Buyer in
writing via facsimile that amounts are past due. The amount drawn by Seller may
not exceed the amount that is past due.

 

3. Buyer shall cause the stated amount of the letter of credit to be reinstated
following a drawing by Seller.

 

4. Seller shall return the letter of credit to the issuing bank within five
(5) days after the termination or expiration of the Feedstock Agreement No. 2
and payment by Buyer of all outstanding amounts due under Feedstock Agreement
No. 1, Feedstock Agreement No. 2, and all other Definitive Coal Supply
Agreements.

 

7



--------------------------------------------------------------------------------

Exhibit 1

[Wachovia letterhead]

 

To: Mettiki Coal, LLC

1717 South Boulder Ave.

Tulsa, OK 74119

Alliance Coal

1717 South Boulder Ave.

Tulsa, OK 74119

Dear Sirs:

 

1. We hereby establish in favor of each of Mettiki Coal, LLC (“Mettiki Coal”)
and Alliance Coal, LLC (“Alliance Coal”), as beneficiaries, this Irrevocable
Standby Letter of Credit No.     (the “Letter of Credit”) for the account of Mt.
Storm Coal Supply, LLC (the “Account Party”) in the amount of ****** U.S.
Dollars (US$ ******) (the “Stated Amount”) effective immediately and expiring at
our close of business on April 30, 2008 (or if such date is not a Business Day,
as defined below, on the next succeeding Business Day thereafter) (as extended
from time to time pursuant to the terms hereof, the “Expiration Date”), or such
other date of termination provided by the terms hereof.

 

2. This Letter of Credit is issued at the request of the Account Party pursuant
to (a) that certain Feedstock Agreement No. 1, dated as of July 1, 2005 (as
amended from time to time) between the Account Party and Mettiki Coal, and
(b) that certain Feedstock Agreement No. 2, dated as of July 1, 2005 (as amended
from time to time), between the Account Party and Alliance Coal, and we hereby
irrevocably authorize Alliance Coal to draw on us, in accordance with the terms
and conditions hereof, all or a portion of the Stated Amount.

 

3. A drawing hereunder may be made by Alliance Coal on any Business Day prior to
the Expiration Date by delivering to us at our address at 1300 I Street, N.W.
12th Floor, Washington, D.C. 20005 (i) a certificate in the form of Annex 1
hereto, duly completed and signed by a person purporting to be an authorized
officer of Alliance Coal and (ii) Alliance Coal’s draft in the form of Annex 2,
duly completed and endorsed on the reverse thereof, referring thereon to
Wachovia Bank, National Association Irrevocable Standby Letter of Credit
No.    .” Partial and multiple drawings are permitted hereunder.

 

8



--------------------------------------------------------------------------------

4. We hereby agree that drafts drawn under and in compliance with the terms and
conditions of this Letter of Credit shall be duly honored on due presentation at
our office set forth above. Within three (3) Business Days after receipt of the
draft and the drawing certificate from Alliance Coal, we will disburse the funds
by wire transfer of immediately available funds in accordance with Alliance
Coal’s payment instructions set forth therein.

 

5. If a demand for payment made by Alliance Coal hereunder does not, in any
instance, conform to the terms and conditions in this Letter of Credit, we shall
give Alliance Coal prompt notice that the demand for payment was not effected in
accordance with the terms and conditions in this Letter of Credit, stating the
reasons therefore and that we will upon Alliance Coal’s instructions hold any
documents at Alliance Coal’s disposal or return the same to Alliance Coal. Upon
being notified that the demand for payment was not effected in conformity with
this Letter of Credit, Alliance Coal may attempt to correct any such
non-conforming demand for payment to the extent that Alliance Coal is otherwise
entitled, under the terms of this Letter of Credit (without regard to the
provisions of this sentence), to make a demand for payment.

 

6. Upon the payment hereunder to Alliance Coal of the amount demanded hereunder,
we shall be fully discharged of our obligations under this Letter of Credit to
the extent of the amount specified in such draft presented hereunder. By paying
to Alliance Coal the amount demanded in accordance herewith, we make no
representations as to the correctness of the amount demanded.

 

7. This Letter of Credit shall automatically terminate and be delivered to us
for cancellation upon the earlier of (i) the date we have honored Alliance
Coal’s draft or drafts presented hereunder in an aggregate amount equal to the
initial Stated Amount, and (ii) the Expiration Date.

 

8. As used herein, “Business Day” shall mean any day other than a Saturday,
Sunday or a day on which banks located in North Carolina are authorized or
required to close.

 

9. Except as otherwise expressly stated herein, this Letter of Credit is subject
to the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 (the “Uniform Customs”).
As for matters not governed by the Uniform Customs, this letter of credit shall
be governed and construed in accordance with the laws of North Carolina, without
regard to principles of conflicts of law.

 

9



--------------------------------------------------------------------------------

10. This Letter of Credit sets forth in full our undertaking, and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document, instrument or agreement referred to herein, and any such
reference shall not be deemed to incorporate herein by reference any documents,
instrument or agreement.

 

Very truly yours, WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

Name:   Title:  

 

10



--------------------------------------------------------------------------------

Annex 1 to Letter of Credit

[Letterhead of Alliance Coal, LLC]

DRAWING UNDER IRREVOCABLE STANDBY

LETTER OF CREDIT NO.             

Date:                     ,

 

TO: Wachovia Bank, National Association

[Address]

Dear Sirs:

Reference is made to the above-captioned Letter of Credit issued by you in favor
of Alliance Coal, LLC (“Alliance Coal”) and Mettiki Coal, LLC, a subsidiary of
Alliance Coal (“Mettiki Coal”), as beneficiaries, for the account of Mt. Storm
Coal Supply, LLC (the “Account Party”). Such Letter of Credit is issued as
security for the payment obligations of the Account Party under (a) that certain
Feedstock Agreement No. 1, dated as of July 1, 2005 (as amended from time to
time), between the Account Party and Mettiki Coal, (b) that certain Feedstock
Agreement No. 2, dated as of July 1, 2005 (as amended from time to time),
between the Account Party and Alliance Coal and (c) any other Coal Supply
Agreement that the Account Party, Mettiki Coal and/or Alliance Coal may enter
into that refers to or incorporates the terms and conditions of Feedstock
Agreement No. 1 or Feedstock Agreement No. 2 or substantially similar
provisions.

Alliance Coal certifies as follows:

Alliance Coal is making a drawing under the Letter of Credit in the amount of
$            . Alliance Coal or Mettiki Coal has notified the Account Party in
writing that the amount claimed is past due, and the Account Party has not paid
the claimed amount within two (2) Business Days after its receipt of such
written notice via facsimile.

 

Very truly yours, Alliance Coal, LLC By:  

 

Name:  

 

Title:  

 

 

11



--------------------------------------------------------------------------------

Annex 2 to Letter of Credit

[Letterhead of Alliance Coal, LLC]

DRAFT

On [DATE]

PAY TO: Alliance Coal, LLC

U.S.$            

[INSERT WIRE INSTRUCTIONS]

FOR VALUE RECEIVED AND DRAWN UNDER WACHOVIA BANK, NATIONAL ASSOCIATION
IRREVOCABLE STANDBY LETTER OF CREDIT NO.            .

 

Alliance Coal, LLC By:  

 

Name:  

 

Title:  

 

 

12